 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1485 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Expressing support for designation of September 2010 as National Prostate Cancer Awareness Month. 
 
 
Whereas countless families in the United States live with prostate cancer; 
Whereas 1 in 6 men in the United States will be diagnosed with prostate cancer in his lifetime; 
Whereas prostate cancer is the most commonly diagnosed non-skin cancer and the second most common cause of cancer-related deaths among men in the United States; 
Whereas in 2010, 217,730 men in the United States will be diagnosed with prostate cancer and 32,050 men in the United States will die of prostate cancer; 
Whereas 30 percent of new diagnoses of prostate cancer occur in men under the age of 65; 
Whereas a man in the United States turns 50 years old approximately every 14 seconds, increasing his odds of developing cancer, including prostate cancer; 
Whereas African-American males suffer a prostate cancer incidence rate up to 65 percent higher than White males and double the prostate cancer mortality rates of White males; 
Whereas obesity is a significant predictor of the severity of prostate cancer and the probability that the disease will lead to death, and high cholesterol levels are strongly associated with advanced prostate cancer; 
Whereas if a man in the United States has 1 family member diagnosed with prostate cancer, he has a 1 in 3 chance of being diagnosed with prostate cancer, if he has 2 family members with such diagnoses, he has an 83 percent risk, and if he has 3 family members with such diagnoses, he then has a 97 percent risk of prostate cancer; 
Whereas screening by both a digital rectal examination and a prostate-specific antigen blood test can detect the disease in its early stages, increasing the chances of surviving more than 5 years to nearly 100 percent, while only 33 percent of men survive more than 5 years if diagnosed during the late stages of the disease; 
Whereas there are no noticeable symptoms of prostate cancer while it is still in the early stages, making screening critical; 
Whereas ongoing research promises further improvements in prostate cancer prevention, early detection, and treatments; 
Whereas educating people in the United States, including health care providers, about prostate cancer and early detection strategies is crucial to saving the lives of men and preserving and protecting families; and 
Whereas September 2010 would be an appropriate month to designate as “National Prostate Cancer Awareness Month”: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of “National Prostate Cancer Awareness Month”; 
(2)declares that steps should be taken— 
(A)to raise awareness about the importance of screening methods for, and treatment of, prostate cancer; 
(B)to support research so that the screening and treatment of prostate cancer may be improved, and so that the causes of, and a cure for, prostate cancer may be discovered; and 
(C)to continue to consider ways for improving access to, and the quality of, health care services for detecting and treating prostate cancer; and 
(3)calls on the people of the United States, interested groups, and affected persons— 
(A)to promote awareness of prostate cancer; 
(B)to take an active role in the fight to end the devastating effects of prostate cancer on individuals, their families, and the economy; and 
(C)to observe National Prostate Cancer Awareness Month with appropriate ceremonies and activities. 
 
Lorraine C. Miller,Clerk.
